

115 HR 6403 IH: To require the Secretary of the Treasury to modify the beneficial ownership requirements by creating an exception for certain accounts.
U.S. House of Representatives
2018-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6403IN THE HOUSE OF REPRESENTATIVESJuly 17, 2018Mr. Budd introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of the Treasury to modify the beneficial ownership requirements by
			 creating an exception for certain accounts.
	
		1.Exception to the beneficial ownership requirements for certain financial products and services
 The Secretary of the Treasury shall modify section 1010.230 of title 31, Code of Federal Regulations, by adding the exceptions created by the Financial Crimes Enforcement Network’s ruling FIN–2018–R002, issued May 16, 2018.
		